DETAILED ACTION
The instant application having Application No. 16/666,081 filed on 28 October 2019 where claims 1-14 are presented for examination by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
Examiner cites particular paragraphs or columns and lines in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
As required by M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority under 35 U.S.C. 119(a)-(d) based on applications filed on 25 October 2019 (KR10-2019-0133990).
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statement dated 28 October 2019 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Allowable Subject Matter
Claims 3-6, 8, and 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Objections
Claim 11 is objected to because of the following informalities: there is a minor grammatical error in the line “…wherein calculating a resource value of the container comprising” (emphasis added). It appears the word “comprising” should properly be “comprises”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 9-11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (Distributing Deep Neural Networks with Containerized Partitions at the Edge) (Hereinafter Zhou) in view of Tran et al. (U.S. 10,637,142) (Hereinafter Tran).
As per claim 1, Zhou discloses an edge computing method for flexibly allocating a computing resource (see for example Zhou, this limitation is disclosed such that there is adaptive scheduling for heterogeneous devices of an IoT environment; p.5 section 4.2. Devices of the IoT network [environment] are edge devices, and optimal partitions need to be recalculated based on current status of each edge device after a period of time; p.4 col.2 ¶2), the method comprising:
receiving an edge module and a container resource allocation value (see for example Zhou, this limitation is disclosed such that a dynamic algorithm finds the parameter values that are projected to achieve the lowest execution time are found; p.3 section 3.2 ¶1. Selecting of the best partition points and parallelization strategy for each partition occurs using predicted execution time, with partition sizes are chosen to match device capabilities; p.2 section 3);
generating a container based on the container resource allocation value (see for example Zhou, this limitation is disclosed such that the partitions are containerized (i.e. generating a container) based on the selected best partition points and partition sizes; p.2 section 3); and
arranging the edge module in the generated container (see for example Zhou, this limitation is disclosed such that a particular spatial arrangement is used for partitions (i.e. “arranging” occurs; p.2 section 3.1),
wherein the edge module is a module distributed to an edge computing device (see for example Zhou, this limitation is disclosed such that the containerized partition is distributed to and executed on devices; p.2 section 3); 
the container is a software component of the edge computing device that provides an isolated computing environment for driving the edge module (see for example Zhou, this limitation is disclosed such that containers are composed onto devices; p.1 col.2 ¶3. The containers run their contents on top of the operating system without the need for a unique operating system (i.e. providing an isolated computing environment); p.2 section Deep learning in containers); and 
the edge computing device is a computing device installed on-premise (see for example Zhou, this limitation is disclosed such that edge devices are part of a local client IoT cluster separate from the cloud (i.e. “computing device installed on-premise”); p.2 section Existing approaches).
Although Zhou discloses the limitation wherein the edge module is a module distributed to an edge computing device, Zhou does not explicitly teach that an edge module is configured to perform a predetermined data processing operation.
However, Tran discloses that an edge module is configured to perform a predetermined data processing operation (see for example Tran, this limitation is disclosed such that an edge processing module uses a pre-trained model for a selected task and streams data to a predetermined target; col.1 line {62} – col.2 line {40}).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Zhou by using modules for selected tasks as taught by Tran because it would enhance the teaching of Zhou with an effective means of edge processing with predetermined parameters (as suggested by Tran, see for example col.1 line {62} – col.2 line {40}).
As per claim 7, Zhou in view of Tran discloses the edge computing method of claim 1, wherein the container resource allocation value includes a value indicating a CPU allocation value or a memory allocation value to be allocated to the container (see for example Zhou, this limitation is disclosed such that resources include CPU and memory with amounts of the resources; p.5 col.1).
Regarding claim 9, it is a method claim having similar limitations cited in claim 1. Morever, Zhou in view of Tran discloses collecting resource usage of an edge module; determining whether a resource allocated to a container, in which the edge module is arranged, is insufficient by referring to the resource usage of the edge module; calculating a required resource amount of the edge module by referring to the resource usage of the edge module according to the determination result; and calculating a resource allocation value of the container based on the required resource amount of the edge module (see for example Zhou, p.4 section 3.3). Thus, claim 9 is also rejected under the same rationales as cited in the rejection of claim 1.
As per claim 10, Zhou in view of Tran discloses the edge computing method of claim 9, wherein the edge computing device re-assigns a resource to the container according to the calculated resource allocation value (see for example Zhou, this limitation is disclosed such that configuration is adjusted and resources are rescheduled; p.4 col.2 ¶2).
As per claim 11, Zhou in view of Tran discloses the edge computing method of claim 9, wherein calculating a resource allocation value of the container comprises:
determining whether the required resource amount of the edge module can be accommodated by an available resource of the edge computing device (see for example Zhou, this limitation is disclosed such that edge device partitioning and containerization is according to availability of resources; Abstract).
Regarding claim 14, it is a system claim having similar limitations cited in claim 1.    Thus, claim 14 is also rejected under the same rationales as cited in the rejection of claim a.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou (Distributing Deep Neural Networks with Containerized Partitions at the Edge) in view of Tran (U.S. 10,637,142) as applied to claim 1 above, and further in view of Nagaraju et al. (U.S. 2018/0032908) (Hereinafter Nagaraju).
As per claim 2 Zhou in view of Tran discloses the edge computing method of claim 1 (see rejection of claim 1 above), but does not explicitly teach the limitation wherein an edge module is provided from a server in communication with an edge computing device directly or via another device; and the server generates the edge module through a machine learning based artificial intelligence model trained using data provided from the edge computing device.
However, Nagaraju discloses the limitation wherein an edge module is provided from a server in communication with an edge computing device directly or via another device (see paragraphs [0022], [0033]); and 
the server generates the edge module through a machine learning based artificial intelligence model trained using data provided from the edge computing device (see for example Nagaraju, this limitation is disclosed such that the server generates the model using machine learning on data from the edge devices; paragraphs [0022], [0033]).
Zhou in view of Tran is analogous art with Nagaraju because they are from the same field of endeavor, edge computing.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Zhou in view of Tran by using machine learning for edge devices on a server as taught by Nagaraju because it would enhance the teaching of Zhou in view of Tran with an effective means of overcoming the infeasibility of limiting processing to edge devices (as suggested by Nagaraju, see for example paragraph [0033]).

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Gupta Hyde et al. (U.S. 2019/0050683) discloses that a cloud service provider is implemented by one or more hardware servers that generate machine learning model(s) for use by edge devices; paragraph [0020]
	Visentini Scarzanella et al. (U.S. 2020/0218937) discloses that a decentralized training model includes user data that is collected from a plurality of users. The user data is collected by paragraph [0056].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R LABUD whose telephone number is (571)270-5174.  The examiner can normally be reached on Monday - Thursday 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMERSON PUENTE can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/JONATHAN R LABUD/Examiner, Art Unit 2196